ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 03-425, concluding that KATHLEEN M. VEL-LA of LINWOOD, who was admitted to the bar of this State in 1986, should be suspended from the practice of law for a period of three months for violating RPC 3.3(a)(lack of candor to a tribunal), RPC 4.1(a)(2)(failure to disclose a material fact to a third party in order to avoid assisting in a fraud), and RPC 8.4(c)(conduet involving dishonesty, fraud, deceit or misrepresentation), and good cause appearing;
It is ORDERED that KATHLEEN M. VELLA is suspended from the practice of law for a period of three months and until the further Order of the Court, effective July 16, 2004; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of suspension and that respondent comply with Rule 1:20-20; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.